DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Response to Amendment
	Claim 2 has been cancelled; claims 1, 20, and 24-27 have been amended; and claims 1 and 3-31 are currently pending. 

                                       Information Disclosure Statement
The information disclosure statement filed on 12/02/2022 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIN (US 2015/0021789 A1, hereinafter “LIN”).

In regards to claim 24, LIN discloses (See, for example, Fig. 5) a microelectronic assembly, comprising:
a first substrate (200) having a bonding surface, the bonding surface of the first substrate having a planarized topography;
a first plurality of electrically conductive features (244) at the bonding surface of the first substrate (200);
a second substrate (100) having a bonding surface, the bonding surface of the second substrate (100) having a planarized topography and direct hybrid bonded (See, for example, Fig. 2, and Pars [0020], [0021], [0023]) to the bonding surface of the first substrate (200);
a second plurality of electrically conductive features (144) at the bonding surface of the second substrate (100) and bonded to the first plurality of electrically conductive features (244); and
one or more electrically conductive contact pads (124a) disposed within an insulating layer (126) of the second substrate (100) and below the bonding surface of the second substrate (100), the one or more electrically conductive contact pads (124a) disposed in an area different from the first plurality of electrically conductive features (244) and the second plurality of electrically conductive features (144), 
one or more openings (400) in the insulating layer (146) of the second substrate (100) aligned to the one or more electrically conductive contact pads (124a), the one or more openings (400) extending from the bonding surface of the second substrate (100) to the one or more electrically conductive contact pads (124a), providing access to the one or more electrically conductive contact pads (124a), and 
at least one metal layer (See, 400/430; and See also Par [0025]) disposed on an exposed outside surface of the first substrate (200), the metal layer configured for at least on of electromagnetic interference (EMI) protection and heat dissipation (“Through-substrate via (TSV) 400 is used to provide electrical connections and for heat dissipation …”, See Par [0025]). 


                                               Allowable Subject Matter

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
    	Claims 1, 2-23, and 25-30 are allowed over prior art of record.


                                        Response to Arguments
Applicant’s arguments with respect to the amendment in claim 24 has been 
considered and are addressed in the rejection stated above. 

                                               Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-270-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893